                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 1 of 8




     JOHN L. BURRIS, ESQ., SBN 69888
1
     LAW OFFICES OF JOHN L. BURRIS
2    Airport Corporate Center
     7677 Oakport Street, Suite 1120
3    Oakland, CA 94621
     Telephone: (510) 839-5200
4
     Facsimile: (510) 839-3882
5    Email: John.Burris@johnburrislaw.com

6    ADANTE POINTER, ESQ., SBN 236229
7
     PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
8    LAWYERS FOR THE PEOPLE
     Wells Fargo Center
9    1901 Harrison St., Suite 1140,
10
     Oakland, CA 94612
     Tel: 510-929-5400
11   Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
12
     MELISSA C. NOLD, ESQ., SBN 301378
13
     NOLD LAW
     521 Georgia Street,
14
     Vallejo, California 94590
     Tel: (707)644-4004
15
     Email: melissa@noldlaw.com
16
     Attorneys for Plaintiffs
17

18
                                       UNITED STATES DISTRICT COURT
19
                                      NORTHERN DISTRICT OF CALIFORNIA
20

21   JEANNIE ATIENZA, et al.                          CASE NO.: 3:19-cv-03440-RS

22
                       Plaintiff,                     PLAINTIFFS’ NOTICE OF AND MOTION
23   v.                                               TO CERTIFY DEFENDANTS’
                                                      INTERLOCUTORY APPEAL AS
24   ANDREW HALL, et al.,                             FRIVOLOUS

25
                       Defendants.                    HON. RICHARD SEEBORG
26
                                                      Date:     September 30, 2021
27                                                    Time:     1:30 p.m.
                                                      Ctrm:     Zoom
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                     i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 2 of 8




1

2            PLEASE TAKE NOTICE that on September 30, 2021 at 1:30 PM., or as soon as this matter
3    may be heard in front of the Honorable Judge Seeborg, in the United State District Court, Northern
4    District, San Francisco Courthouse, Courtroom 3, Floor 17, 450 Golden Gate Avenue, San Francisco,
5    California, Plaintiff moves to certify as frivolous Defendants’ interlocutory appeal challenging the
6    Court’s decision denying Qualified Immunity.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      ii
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 3 of 8




1
         I. INTRODUCTION
2
             Plaintiff moves to certify Defendants’ notice of interlocutory appeal regarding the Court’s
3
     Order denying qualified immunity as frivolous, because the Supreme Court has already explicitly
4

5    held, and it is well-settled, that district court orders denying qualified immunity on the basis of

6    remaining material factual disputes are not “final”, appealable orders. See Johnson v. Jones, 515 U.S.
7
     304, 313 (1995) (holding that a district court’s denial of qualified immunity relied on a
8
     “determination that the summary judgment record in this case raised a genuine issue of fact” was not
9

10
     an appealable “final” order prior to trial).

11           Plaintiff requests the Court to certify the appeal as frivolous so the pretrial and trial dates
12
     remain for her federal claims, which is well within the Court’s inherent powers and the basis for the
13
     appeal is obviously frivolous. The Court made clear in both its order and at the hearing to Defendants
14
     that it would be denying Qualified Immunity due to the remaining material fact disputes that must be
15

16   resolved by a jury – but Defendants filed the frivolous appeal anyhow.

17       II. BRIEF PROCEDURAL HISTORY
18
             On June 3, 2021, Defendants filed a motion for summary judgment. (Doc. 93). On June 17,
19
     2021, Plaintiff filed her opposition to Defendants’ motion for summary judgment. On July 29, 2021,
20
     the Court held a hearing on the motion and explained that Qualified Immunity would be denied due
21

22   to the remaining material fact disputes that a jury must resolve. (Doc. 104). On August 4, 2021, the

23   Court issued a written order confirming that it was denying Qualified Immunity due to the remaining
24
     material fact disputes that a jury must resolve. (Doc. 105).
25
             On August 16, 2021, Defendants filed a notice of appeal. (Doc. 109). On August 17, 2021,
26

27
     Defendants emailed Plaintiff requesting a stay on the federal claims because Defendants had appealed

28   the “denial of qualified immunity as to the Fourth and Fourteenth Amendment claims”. (Buelna

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        1
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 4 of 8




     Decl., Ex. 1 – Email Correspondence). Shortly after, Plaintiff replied that she would be filing a
1

2    motion to certify the interlocutory appeal as frivolous because the Court “denied Qualified Immunity

3    based on outstanding disputes of fact” and cited to Johnson v. Jones, 515 U.S. 304 (1995). (Id.)
4
             For these reasons, Plaintiff filed this motion to certify Defendants’ appeal of the Court’s
5
     denial of qualified immunity as frivolous.
6

7
        III.      DEFENDANTS’ INTERLOCUTORY APPEAL IS FRIVOLOUS BECAUSE THE

8                 DENIAL TURNED ON REMAINING FACT DISPUTES
9            The Ninth Circuit’s jurisdiction to hear an interlocutory appeal from denial of qualified
10
     immunity turns on the basis for denial. Under Johnson, an order denying qualified immunity on the
11
     ground that a genuine issue of material fact exists is not a final, immediately appealable order.
12

13   Maropulos v. Cty. of Los Angeles, 560 F.3d 974, 975 (9th Cir. 2009) citing Johnson v. Jones, 515

14   U.S. 304 (1995); see also Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 791 (9th Cir. 2018); and,
15
     Chuman v. Wright, 960 F.2d 104, 105 (9th Cir. 1992).
16
             Indeed, the Supreme Court in Johnson explicitly distinguished between qualified immunity
17
     denials that were based on clearly established law, which may be appealable; and orders denying
18

19   qualified immunity based on remaining genuine issues of facts – which are not subject to

20   interlocutory appeal. See Johnson v. Jones, 515 U.S. 304, 313 (1995) (holding that a district court’s
21
     denial of qualified immunity relied on a “determination that the summary judgment record in this
22
     case raised a genuine issue of fact” was not an appealable order pre-trial).
23
             Here, the Court explicitly held that the remaining material fact “disputes about the speed and
24

25   acceleration of the car, as well as the direction of its wheels, preclude a finding at this time that
26   Officer Hall is entitled to qualified immunity.” (Court’s Order Denying Summary Judgment [MSJ
27
     Order], at Doc. 105, p. 10, lines 11-13). Indeed, the Court correctly reasoned:
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        2
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 5 of 8




             “As the Supreme Court articulated in Brusseau, the inquiry focuses on ‘whether it would
1
             be clear to a reasonable officer that his conduct was unlawful in the situation he
2            confronted.’ 543 U.S. at 199 (emphasis added). This fact-intensive, ‘particularized’
             analysis requires a court to compare and contrast the factual situation in the case before
3            it with other excessive force cases. See id. It is impossible to do so, however, when the
             parties actively disagree about what occurred, and a jury has yet to pass on the question.
4
             Because the qualified immunity analysis cannot be performed at this stage of the
5            litigation, Officer Hall is not immune to Plaintiff’s Fourth or Fourteenth Amendment
             claims.” (MSJ Order, at p. 10, lines 13-21).
6
             Therefore, Defendants’ appeal of this Court’s denial of qualified immunity is not a final order and
7

8    so not appealable – because the denial rested on remaining material fact disputes.

9       IV. THIS COURT HAS THE AUTHORITY TO CERTIFY DEFENDANTS’ PATENTLY
10
                  FRIVOLOUS APPEAL, THEREBY PREVENTING UNWARRANTED
11
                  DISRUPTION AND DELAY OF THE TRIAL
12
             The Court has authority to deem Defendants’ appeal as frivolous and/or waived. “If
13

14   [defendants] wait too long after denial of summary judgment, or if they use claims of immunity in a

15   manipulative fashion, they surrender any entitlement to obtain an appellate decision before trial.”
16
     Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989). “We have no doubt, however, that
17
     defendants who play games with the district court’s schedule forfeit their entitlement to a pre-trial
18

19
     appeal.” (Id.) This rule, stated in Apostol, was adopted by the Ninth Circuit in Chuman v. Wright, 960

20   F.2d 104, 105 (9th Cir. 1992).
21
             In Chuman v. Wright, the 9th Circuit adopted the rule of United States v. LaMere, 951 F.2d
22
     1106, 1108 (9th Cir. 1991), which addressed interlocutory appeals in the context of double jeopardy,
23
     which, like qualified immunity, is an entitlement not to be forced to appear at trial. Chuman, (Id. at
24

25   105). The rule following Chuman for qualified immunity purposes is that if the district court finds the

26   Defendants’ claim of qualified immunity is frivolous or has been waived, the district court may
27
     certify in writing that the Defendants’ right to pretrial appeal is forfeited, and the case can proceed to
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        3
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 6 of 8




     trial. (Id. at 105). If the district court does not so certify, it is automatically divested of jurisdiction to
1

2    proceed with trial while the appeal is pending. (Id. at 105).

3            District Courts should and have certified interlocutory appeals for qualified immunity as
4
     frivolous thus permitting the case to proceed as scheduled to trial. (e.g., Nelson v. City of Hayward,
5
     N.E.M. v City of Salinas, (ND. 2017, Case: 5:14-cv-05598-EJD, Doc. #63) (finding interlocutory
6

7
     appeal of qualified immunity frivolous and ordering the case to proceed to trial based on remaining

8    factual disputes); see also Duenez v. City of Manteca, (E.D. 2014, Case: 2:11-cv-01820-LKK-AC,
9    Doc. 125) (finding interlocutory appeal of qualified immunity frivolous and ordering the case to
10
     proceed to trial based on remaining factual disputes); see Hahn v. City of Carlsbad, (S.D. 2017, Case
11
     No.: 3:15-CV-02007-DMS-BGS, Doc. 112) (finding interlocutory appeal of qualified immunity
12

13   frivolous and order the case to proceed to trial based on remaining factual disputes).

14           For example, recently in Banks-Reed v. BART, the district court certified frivolous defendants’
15
     appeal and denied the defendants attempt to stay the case and vacate the trial date, “because material
16
     fact disputes existed” in regard to whether the decedent was attempting to surrender to the shooting
17
     officer. (Banks-Reed v. BART, Case No.: 4:18-cv-05755-YGR, Doc. 80, p. 1 (N.D. 2020). After the
18

19   order certifying the appeal as frivolous, the defendant officer in Banks-Reed then filed an emergency

20   stay request pending the outcome of their appeal with the Ninth Circuit, which the Ninth Circuit
21
     denied. Mateu v. Banks-Reed, Case No. 19-1744, Doc. 9 (9th Cir., January 27, 2020).
22
             Similarly, in Moore v. CCSF, defendant officers shot a man on his steps because they claimed
23
     he punched and knocked out one officer and was charging at another. (Moore v. CCSF, Case No.:
24

25   3:18-cv-00634-SI, (N.D. Jan. 8, 2021). The district court denied qualified immunity in its summary
26   judgment ruling because “the Court found ‘[r]esolution of defendants’ qualified immunity defense
27
     requires determination of numerous factual disputes…. So here, the qualified immunity question
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                         4
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 7 of 8




     cannot be resolved on the record at this time.’” (Moore v. CCSF, Case No.: 3:18-cv-00634-SI, (N.D.
1

2    Jan. 8, 2021) at Doc. 129, p. 1, lines 14-16). Nevertheless, Defendants filed a notice of interlocutory

3    appeal on the issue and the district court certified the appeal frivolous citing to Johnson v. Jones, 515
4
     U.S. 304, 319-320 (1995) and held that the district court had jurisdiction over the matter since the
5
     denial of qualified immunity turned on the factual disputes. (Id. at p. 2). For this reason, the district
6

7
     certified the appeal as frivolous and kept the pretrial and trial schedule. (Id. at p. 2). Defendants

8    officers there also filed a motion to stay the proceedings with the Ninth Circuit and the Ninth Circuit
9    denied the stay. Loyce Moore, et al v. Kenneth Cha, et al, Case No. 20-17494 at Doc. 18 (9th Cir.
10
     March 11, 2021).
11
             The case at bar, is analogous to those cited above and warrants the district court to reach a
12

13   similar determination. At the hearing and in its order, the Court cited the plethora of factual disputes

14   that remained and from which a decision of qualified immunity predicated. Therefore, Defendants
15
     have no right to interlocutory appeal at this stage.
16
             Additionally, the whole purpose of interlocutory appeal on issues of qualified immunity is to
17
     keep public officials from standing trial. See Jones, supra at 311-312, citing to Mitchell v. Forsyth,
18

19   472 U.S. 511 (1985). But here, Plaintiffs’ have state claims, including the Bane act claim, which

20   would go to trial regardless of the ruling on qualified immunity from an appellate court. In fact,
21
     Defendants even admitted that Plaintiff’s state claims will proceed:
22
             “As you are aware, at this stage Hall can appeal the denial of qualified immunity as to
23           the Fourth and Fourteenth Amendment claims, but not the state law claims despite
             those claims being essentially the same as the federal claims. Please let me know
24
             whether Plaintiff is willing to stipulate to a stay of this case, including trial on the state
25           law claims, pending resolution of Hall’s appeal?” (Buelna Decl., Ex. 1) [emphasis
             added]
26

27
             Therefore, the very purpose of interlocutory appeal to protect public officials from attending

28   trial is defeated by the fact the state claims would proceed to trial anyhow.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        5
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
                Case 3:19-cv-03440-RS Document 111 Filed 08/23/21 Page 8 of 8




        V. CONCLUSION
1

2            For the aforementioned reasons, Plaintiff respectfully requests the Court to GRANT her

3    Motion to Certify Defendants’ Interlocutory Appeal as Frivolous.
4

5
     Date: August 22, 2021                       Respectfully submitted,
6

7                                                POINTER & BUELNA, LLP
8                                                LAWYERS FOR THE PEOPLE
9
                                                 /s/ Patrick Buelna
10
                                                 PATRICK M. BUELNA
11
                                                 COUNSEL FOR PLAINTIFFS

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                     6
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
